t c memo united_states tax_court robert j guadagno petitioner v commissioner of internal revenue respondent docket no 8019-06l filed date robert j guadagno pro_se donald a glasel for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion he failed to do so background the record establishes and or the parties do not dispute the following petitioner resided in massapequa new york at the time he filed the petition in this case on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and which he received in that notice respondent determined deficiencies in and additions to petitioner’s federal_income_tax tax for each of his taxable years and as fol- lows year deficiency dollar_figure big_number sec_6651 additions to tax sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number a sec on date petitioner submitted a document to the court with respect to the notice relating to his taxable years and that the court had filed as a petition and that commenced the case at docket no on date the court issued an order in that case date order in the case at docket no ordering petitioner to file a proper amended petition in the form enclosed with that 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure order and to pay the filing fee of dollar_figure on or before date the date order in the case at docket no further provided that if an amended petition and the filing fee were not received on or before date the court would dismiss the case at docket no or take such other action as the court deemed appropriate petitioner did not file a response to the court’s date order in the case at docket no as a result on date the court entered an order of dismissal for lack of jurisdiction in that case on date respondent assessed petitioner’s tax and the additions to tax determined in the notice relating to petitioner’s taxable years and as well as interest as provided for law for each of those years we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabili- ties for and respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to his unpaid liabilities for and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable years and on or about date in response to the notice_of_intent_to_levy petitioner timely filed form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office on date a settlement officer with the appeals_office settlement officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy at that hearing petitioner indicated that he was not liable for peti- tioner’s unpaid liabilities for and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part collection is sustained no collec- tion alternatives were offered for consideration by appeals an attachment to the notice_of_determination stated in pertinent part summary the liabilities arose from your failure_to_file returns for and you were sent a statutory_notice_of_deficiency you had a prior opportunity to appear at an appeal’s conference and an opportunity to petition the us tax_court therefore the underlying liability issue is precluded from this determination under sec_301 and sec_6330 3petitioner apparently attached a document to petitioner’s form that is not part of the record in this case brief background on date settlement officer elissa dellosso sent you a letter giving you an opportunity for a telephonic hearing for date you were advised in that letter that the underlying liability issue that was raised in your cdp request was precluded from this hearing but that she would consider other collection alternatives ms dellosso sent you a collection information statement to prepare and send back to her by date she did not receive it on date you requested a postponement and a face to face hearing which was granted on date you appeared in her office and she conducted a face-to- face hearing with you you did not submit the collec- tion information statement and stated you wanted an- other postponement because you had just hired a firm to represent you this request was denied because you had sufficient time to obtain representation prior to the original scheduled hearing date verification - legal and procedural requirements a general verification requirements the assessment was properly made per sec_6201 for the and tax periods a statutory_notice_of_deficiency was mailed to you via certified mail on date the administrative file shows that on date the us tax_court ordered you to perfect the petition and pay the fee by you did not do so and the court dismissed your case the notice_and_demand for payment letter was mailed to your current address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was requested ms dellosso verified the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue there was no pending bankruptcy at the time the notices were issued ms dellosso had no prior involvement with you concern- ing the applicable tax periods before this cdp case the cdp_notice was sent by certified mail return re- ceipt requested to your last_known_address ms dellosso verified all laws and administrative procedures were met through review of computer tran- scripts and actions documented in the administrative file verification of validity of assessment the assessment for your u s individual_income_tax_return for the tax periods ended and are valid this assessments were made after you failed to file a valid petition with the us tax_court the deficiency_notice was issued on date your subsequent attempt to petition the court is sufficient proof that you received the statutory notice issues and or collection alternatives raised by the taxpayer you raised the issue of the underlying tax_liability which is precluded from this hearing you did not raise any additional issues or collection alternatives collection action be no more intrusive than necessary sec_6330 requires that the appeals_office consider whether a proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary you did not offer a collection alternative that appeals could accept as an alternative to the notice_of_levy that was issued to your employer therefore our determination is that the levy is sustained this balances the government’s need for the efficient col- lection of tax with your concern that collection be no more intrusive than necessary reproduced literally in the petition commencing the instant case petitioner alleged that he believes that he owes only dollar_figure plus penalties and interest sic on taxes less the dollar_figure already paid and not the dollar_figure the i r s claims discussion the court may grant summary_judgment where there is no genuine issue of material fact and the decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner received from respondent a notice_of_deficiency with respect to his taxable years and petitioner submitted a document with respect to that notice that the court had filed as a petition and that commenced the case at docket no however petitioner failed to respond to the court’s date order in the case at docket no in which the court directed petitioner to file a proper amended petition and to pay a filing fee on or before date as a result on date the court entered an order of dismissal for lack of jurisdiction in that case we conclude that petitioner may not dispute the respective underlying tax_liabilities for his taxable years for and where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s taxable years and we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
